DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 and 23-24 are examined herein.

Claim Objections
Claim 1 is objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
For example, the first line indentation should follow the first use of the term “comprising” and another indent after the phrase “an aqueous composition”, for example:
A process for preparing a transparent emulsion, the process comprising:
mixing about 5 to 15 wt% of one or more oils with an aqueous composition;
the aqueous composition, comprising: 
(a)…
(b)…
(c)…
wherein transparent emulsion or beverage comprises a turbidity less than about 10 NTUs. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites both broad and narrow ranges, which makes the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bokkelen in view of Van Bokkelen and Feldthusen. 
Bokkelen: WO 2016/077705; published May 19, 2016.
Van Bokkelen: WO 2007/066233 A2 PUBLISHED ON 14-Jun-2007.

Feldthusen: WO 2007/003599 A2 PUBLISHED ON 11-Jan-2007.

Independent claim 1
Clear edible emulsions 
Bokkelen teaches methods of making clear edible emulsions (see Microemulsions section on pg. 8 and Table 8 which shows NTU of less than 2.0) in clear beverages (Title).

Aqueous phase
Bokkelen teaches the emulsion has an aqueous phase, including: water (starting at the last para of pg. 6).

Oil phase
Bokkelen teaches the emulsion has an oil phase, comprising: between 0.75 and 40 wt% of the essential oil (starting at the last para of pg. 6), wherein the essential oil comprises citrus oils (see the Citrus oil section on pg. 7), which encompasses the claim of 5 to about 15 wt% of one or more oils with an aqueous composition.

Mixing the aqueous and oil phases
Bokkelen teaches the emulsions is a mixture of both oil and water phases (see the Emulsions section, starting at the bottom of pg. 7).



Bokkelen teaches the emulsions are made by using a step of mixing (see the Microemulsions section on pg. 8).

Acids/ Emulsifier/ Preservatives
Bokkelen teaches acids, emulsifiers and preservatives are added to the emulsion (see Preparation of clear beverage). 
The modified teaching provides the use of acids and emulsifiers in clear beverage emulsions, however, does not discuss that they are in the aqueous phase.
Van Bokkelen also teaches methods of making beverage emulsions (ab.) and further provides that acids, emulsifiers and preservatives therein contained in the aqueous phase (see Aqueous Phase section).
Van Bokkelen further teaches their use is customary in the making of beverage emulsions which illustrate they have been proven as effective in said emulsion components (see Aqueous Phase section), which provides a reason for doing so.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverage emulsions, as the modified teaching above, to include the acids and emulsifiers in the aqueous phase, as claimed, because Van Bokkelen teaches their use is customary in the making of beverage emulsions which illustrate they have been proven as effective in said emulsion components.




Amounts of acids
Bokkelen does not place limits on the amounts of acids, however, shows examples of the use of acid, including: citric acid in amounts of 0.35 and 0.24 wt% (see Exs. 2, 4, 5, 7, and 10), which encompasses optionally about 0.01 to about 50 wt% of one or more acids.

Amounts of emulsifiers
Bokkelen does not place limits on the amounts of emulsifiers, however, teaches the use of emulsifiers, including: polysorbate in amounts of 0.75 wt% parts to 1 part of the essential oil (see the Emulsifier section of pg. 7 and the 2nd full para. on pg. 15).  
Bokkelen teaches the use of between 0.75 and 40 wt% of the essential oil (starting at the last para of pg. 6), therefore the amount of polysorbate includes from about 0.56 to 30 wt%, which encompasses about 5 to about 25 wt% of an emulsifier, as claimed.  

Amounts of preservatives
Bokkelen does not place limits on the amounts of preservatives used, however,
shows the use of a specifically claimed type, sodium citrate (Ex. 3, 5, 7 and 10).
The modified teaching, in Van Bokkelen provides that preservatives in beverage emulsions are contained in the aqueous phase (see Aqueous Phase section).



Van Bokkelen further teaches their use is customary in the making of beverage emulsions which illustrate they have been proven as effective in said emulsion components (see Aqueous Phase section), which provides a reason for doing so.
The modified teaching does not discuss the use of the claimed amount of preservatives, about 5 to about 20 wt% of one or more, as claimed. 
Feldthusen also teaches methods of making emulsions for beverages (top of pg.5), including preservatives, and further provides the use of preservatives in an amount of 0.01 to 50 wt% (1st para. on pg. 5).  Therefore, the teaching of Feldthusen provides sufficient specificity in the amount of preservative/s in the beverage emulsion, to encompass about 5 to 20 wt% of one or more preservatives, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverage emulsions, as the modified teaching above, to include about 5 to 20 wt% of one or more preservatives in the aqueous phase of the emulsion, as claimed, because the combination of Van Bokken and Feldthusen provide: 
sufficient specificity in the amount of preservative/s used in a beverage emulsion, to encompass about 5 to 20 wt% of one or more preservatives, as claimed, with no limit as to which phase the preservative is in (Feldthusen); and 
that it is customary in the making of beverage emulsions to include the preservatives in the aqueous phase therein which illustrate they have been proven as effective as said emulsion components which provides a reason for doing so because the preservation function is considered viable in the aqueous phase, as demonstrated by its use in Van Bokkelen.

Dependent claims
As for claims 2-3, as discussed above, Bokkelen further shows an example wherein the polysorbate 80 is used at 1.5 wt% (Ex. 4), which encompasses: 
polysorbate, as in claim 2; and 
polysorbate 80, as in claim 3.

As for claim 4, Bokkelen teaches the use of sodium citrate (Ex. 3, 5, 7 and 10); and the modified teaching

As for claims 5-6, Bokkelen teaches the use of citric acid (see Exs. 2, 4, 5, 7, and 10), as claimed.

As for claim 7, Bokkelen teaches the use of oils known for use to impart flavour comprises one or more flavor oils (see 1st para. of the Background).  

As for claim 8, Bokkelen teaches the one or more flavor oils includes lemon oil or a combination of lemon oil and orange oil (see 1st para. on pg. 3).  



As for claims 9-10, Bokkelen does not limit wherein the pH of the emulsion, therefore (see the embodiment of ref. clms. 1 and 6), which broadly encompasses any pH and makes obvious wherein the emulsion has a pH:
from about 6.5 to about 8.5, as in claim 9; and
about 1 to about 3, as in claim 10.  
Further, it would be reasonable to expect that similar compositions made by similar methods have similar properties, including:
wherein the emulsion has a pH from about 6.5 to about 8.5, as in claim 9; and
wherein the emulsion has a pH from about 1 to about 3, as in claim 10.  

As for claim 11, the modified teaching, in Van Bokkelen, provides that an aqueous phase comprises water and a preservative (see the Aqueous Phase section).

As for claim 20, Bokkelen illustrates that the turbidity (cloudiness) of the emulsion is measured for 3 months, with passing turbidity for all samples (starting at the 2nd full para. on pg. 18, then see Table 8) which encompasses that the transparent emulsion is stable for turbidity for up to 3 months.  

As for claim 21, Bokkelen teaches the transparent emulsion is stable for turbidity for up to 3 months, which makes obvious a time period of more than 3 months, as claimed, because a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).

Furthermore, the existence of differences between the prior art and an invention does not establish the invention's nonobviousness, because in this case the gap between the prior art and the claimed amount of stability is not so great that it renders the claim nonobvious to one reasonably skilled in the art because secondary considerations herein include whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a) (see MPEP 2141. II).
Herein, that the teaching of testing for a time period up to 3 months encompasses a variety of days from 90 to 92 days, depending which 3 months are used for the testing, therefore one 3 month time period encompasses more than 3 months of another time period, and it would have been obvious to one of ordinary skill in the art to bridge the gap herein by merely conducting the test made at 3 months. 
Further, no change in turbidity is noted as time extends, therefore, it would be reasonable to expect similar results are predictable when the testing is performed at 1 second after one 3 month time period. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible clear emulsions that have stable turbidity for up to 3 months, as the modified teaching above, to include the transparent emulsion is stable for turbidity for more than 3 months, as claimed, because:
a prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05);
secondary considerations include that one of ordinary skill in the art would find it reasonable to bridge the gap herein by merely conducting the test made at 3 months, to 1 second after the 3 month time period, wherein similar  results are predictable  (see MPEP 2141. II); and
no change in turbidity is noted as time extends, therefore, it would be reasonable to expect similar results are predictable when the testing is performed at 1 second after one 3 month time period.

As for claim 23, the modified teaching, in Van Bokkelen provides the use of one or more preservatives comprising sodium benzoate and potassium sorbate (2nd para from the bottom of pg. 7).  

As for claim 24, the modified teaching, in Van Bokkelen provides the use of a combined amount of sodium benzoate and potassium sorbate of between 0.05 and 0.18 wt% of the emulsion, which encompasses a ratio of sodium benzoate to potassium sorbate is about 1:9 to about 9:1, about l:4 to about 4:1, or about 1:2 to about 2:1, as claimed.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bokkelen in view of Van Bokkelen and Feldthusen, as applied to claims 1-11, 20-21 and 23-24  above, further in view of Crooks (4,572,915).
As for claim 12, the modified teaching above does not discuss the process parameters of heating the emulsion components, as claimed.

Crooks also teaches methods of making beverage (1, 54+) emulsions (3, 45+) with preservatives, including: sodium benzoate (3, 45+, ref. clm. 22), and further provides that the aqueous composition is heated to a temperature of at least 60 °C (2, 8+), which encompasses the claim of heating to a temperature of about 60 °C.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverage emulsions with preservatives, as the modified teaching above, to include the claimed process parameters for heating the emulsion components, as claimed, including that the aqueous composition is heated to a temperature of about 60 °C, as specifically claimed, because Crooks shows that is was known for such a thing to have been accomplished, therefore one in the art would have a reasonable expectation of success. 

As for claim 13, the modified teaching, in Crooks, provides the combining (i.e. mixing) of both phases occurs at a temperature of from at least 60 °C (2, 8+), which encompasses the claim of from about 60 to 90 °C.  

As for claim 14, Bokkelen teaches that the mixing is conducted with a high-sheer mixer (2nd para. from the bottom of pg. 14), which encompasses a high-speed disperser.  




As for claim 15, the modified teaching, in Crooks, provides the combining (i.e. mixing) of both phases occurs at a temperature of from at least 60 °C, then the mixture is cooled (2, 8+) to 35 °C or lower (3, 60+), which encompasses that the mixing is conducted at a temperature of from about 60 to 90 °C, then the mixture is cooled  to a temperature of about 0 to 25 °C.  

As for claims 16 and 18, the modified teaching, in Crooks, provides mixing temperature, as discussed above.  
Bokkelen does not limit wherein the mixing temperature, therefore (see the embodiment of ref. clm. 6), which broadly encompasses any mixing temperature and makes obvious that the mixing temperature includes the use of:
room temperature, as in claim 16; and   
about 0 °C to about 25 °C, as in claim 18.  

As for claim 17, Bokkelen teaches the mixing is conducted with a high pressure homogenizer (starting at last par. On pg. 14).  

As for claim 19, Bokkelen teaches the mixing is conducted with ultrasonication, which makes obvious the use of a sonicator, or at least the desired effect of sonification.  
Further, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims, therefore the teaching of sonification reads on the claim of a sonicator.

Response to Arguments
Notice of Non-Compliant Amendment 
It is asserted, that the Office rejected Applicant's prior response because each claim had not been listed with the proper status identifier. The present submission rectifies the issue identified by the Office by providing a proper status identifier for claim 11. 
In response, Applicant’s timely response is appreciated.

Claim Amendments 
It is asserted, that Claim 1 has been amended to recite a lower endpoint of 5% for preservative concentration. Support for this amendment can be found at least at ¶¶ 39 and 45 of the application as-filed. Claim 1 has been further amended to include the phrase "the aqueous composition comprising." Support for this amendment can be found throughout the application as-filed. Claim 1 has been further amended to recite that "the transparent emulsion has a turbidity less than about 10 NTU." Support for this amendment can be found at least at ¶ 23 and original claim 22 of the application as-filed. 
Claim 4 has been amended to recite combinations of the named preservatives. Support for this amendment can be found at least at ¶¶ 38 and 44 of the application as-filed. 
New claim 23 states that the one or more preservatives comprises sodium benzoate and potassium sorbate. Support for this claim can be found at least at ¶¶ 44 and 45 and Example 5 of the application as-filed. 
New claim 24 recites that the ratio of sodium benzoate to potassium sorbate is about 1:9 to about 9:1, about 1:4 to about 4:1, or about 1:2 to about 2:1. Support for this claim can be found at least at ¶¶ 44 and 45 and Example 5 of the application as-filed. 
Applicant has not introduced any new matter by way of these amendments. 
In response, Applicant’s timely response is appreciated.

Response to Claim Objections 
It is asserted, that the Examiner objected to claim 1 for alleged informalities relating to its spacing and indentation, which the Examiner alleges might lead to confusion. Applicant has amended the indentation of claim 1 and added the phrase "the aqueous composition comprising" to address the Examiner's concerns. 
The Examiner further asserts that claim 1 should include the element of "wherein said transparent emulsion comprises a turbidity less than about 5 NTU." Applicant notes that claim 22 and paragraph 23 of the Application as-filed both recite emulsions having a turbidity of less than about 10 NTUs, rather than 5 NTU, as proposed. Accordingly, Applicant amended claim 1 to recite "wherein the transparent emulsion has a turbidity of less than about 10 NTUs."  Applicant respectfully requests that the objections be withdrawn. 
In response, Applicant’s timely response is appreciated, however, please see the Claim Objection above.


Obviousness Rejection
It is asserted, that the Examiner concedes that Bokkelen does not disclose using about 0.5 to about 20% of one or more preservatives. Id. at p. 7. To address this deficiency, the Examiner turns to Crooks which allegedly discloses an example having "over 0.5 wt%" of the preservative. Id.1 The Examiner alleges that a skilled artisan would have found it obvious to include from about 0.5 wt% to about 20 wt% preservative "because Crooks illustrates that the art finds any amount [of preservative] to be suitable... ." Id. Applicant disagrees.
In response, the rejection of record is clear that Crooks illustrates encompassing amounts and further teaches any amount to be suitable, including encompassing amounts without limits,

It is asserted, that one of ordinary skill in the art would not have been motivated to employ the claimed concentration of preservative on the basis of Bokkelen, Smith, or Crooks taken alone or in combination. As the Examiner concedes, Bokkelen, Smith, and Crooks do not disclose a preservative concentration of about 5 wt% to about 20 wt% as presently claimed. Office Action at page 7; see also Bokkelen at page 15 (disclosing only the inclusion of a preservative with no concentration recited); Smith at Example 24; claims 11-28 (disclosing a preservative system using from about 0.3 wt% to about 0.8 wt% (3000 ppm to about 8400 ppm) of a combination of sequestrant, weak acid, reverse sequestrant, and phosphonic acid); Crooks at Example 5 (using 2.5 grams of sodium benzoate in approximately 860 grams of aqueous mixture for a total of 0.3 wt% 1 Crooks, Example 5, discloses adding 2.5 grams of sodium benzoate to 490 grams of de-ionized water. The aqueous phase of the final compositional also includes ice (350 grams), lemon spirit U.S.P. (20 grams), and citric acid (about 1.25 grams) for a total of about 861 grams. Applicant respectfully submits that sodium benzoate is thus present at approximately 0.3 wt% (2.5/861) in Crooks Example 5 - not "over 0.5 wt%" as the Examiner alleges. None of these values even approach the presently recited preservative concentration in the pending claims. 
What is more, even if Crooks actually disclosed an example having above about 0.5 wt% preservative (which it does not and which Applicant does not concede), Crooks in no way communicates to a skilled artisan that "any amount" of preservative would be suitable. Office Action at page 7. Instead, one of ordinary skill in the art would have recognized Crooks to be of limited value with respect to preservatives, since it only discloses a single example of a preservative (sodium benzoate) at a low concentration. 
Thus, and if anything, the references cited by the Examiner suggest to the ordinary artisan that a low concentration (i.e., less than 1%) of preservative is appropriate for preparing transparent emulsions. Applicant, however, has surprisingly discovered that it is possible to prepare transparent emulsions with formulations comprising more than 5% preservatives, and that the concentration of preservative appears to mediate transparency. See, e.g., Example 5 (Tables 4 and 5), application as- filed. Those results plainly teach that high preservative concentration is a significant contributor to transparent emulsion formation. 
New claims 23 and 24 are patentable for at least the reasons noted above. What is more, these claims recite elements not taught or even suggested in the cited prior art, i.e. the combination of sodium benzoate and potassium sorbate as recited in claim 23 and at the ratios of sodium benzoate to potassium sorbate as recited in claim 24. 
In light of the fact that there is no teaching or suggestion in the cited references to include a concentration of preservative from about 5 to about 20 wt% in an emulsion having and NTU of less than 10, Applicant respectfully requests reconsideration and withdrawal of the pending obviousness rejection. 
In response, please see the new ground for rejection above, necessitated by said amounts to the amount of preservatives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McPherson (2006/0029705).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793